Filed 4/8/22 Altraide v. Eyolfson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




STELLA ALTRAIDE,                                                                             C093549

                   Plaintiff and Appellant,                                        (Super. Ct. No. 34-2018-
                                                                                  00233326-CU-MM-GDS)
         v.

MICHAEL EYOLFSON et al.,

                   Defendants and Respondents.




         This case arises out of decedent’s treatment for prostate cancer at a Kaiser medical
facility. Decedent died in May 2015, and this action was filed in May 2018 against
various Kaiser entities,1 decedent’s primary care physician, and three additional doctors
and a nurse who were involved in his cancer treatment. In 2019, decedent’s wife, their
children, and their daughter-in-law filed the operative complaint, which added three



1 These entities include Kaiser Foundation Health Plan, Inc., The Permanente Medical
Group, Inc., and Kaiser Foundation Hospitals.

                                                             1
pharmaceutical companies and two additional nurses as defendants. The pharmaceutical
defendants included the two companies that allegedly manufactured Lupron, and a third
company that allegedly manufactured Effexor.
       This is the second appeal in this case. In the first appeal, we affirmed the
judgments entered after the trial court granted a motion by the non-pharmaceutical
defendants to strike the punitive damages allegations and sustained various demurrers to
the operative complaint, including the demurrers to all claims brought by decedent’s
children and daughter-in-law, and the demurrers to all claims that were brought against
the pharmaceutical companies and other defendants added in 2019. (Altraide v. Pfizer,
Inc. (May 2021, C091318) [nonpub. opn.].)
       In this appeal, decedent’s wife, proceeding as a self-represented litigant, appeals
from the judgments entered after the trial court granted summary judgment in favor of
decedent’s primary care physician and urologist as to the wife’s remaining fraud claims.
The trial court determined that each of the fraud claims was either a claim for medical
malpractice or wrongful death and barred by the applicable statute of limitations and also
that summary judgment was warranted on the merits. We shall affirm the judgments.
                 FACTUAL AND PROCEDURAL BACKGROUND
       We forego a detailed recitation of the background of this multi-defendant case.
Instead, we summarize the relevant facts and proceedings.
       Factual Background
       The following facts are taken from the evidence set forth in the papers filed in
connection with the summary judgment motions, except that to which objections were
properly made and sustained. (Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal.4th 1028,
1037 (Yanowitz).) We summarize the evidence in the light most favorable to the party




                                             2
opposing summary judgment, in this case decedent’s wife, Stella Altraide,2 resolving any
doubts concerning the evidence in her favor. (Ibid.)
       In 2012, Kaiser was decedent’s health care provider. In early October 2012,
decedent was seen by his primary care physician, Joseph Buchanan, D.O. Decedent, who
was 77 years old, complained of frequent urination and reported that he had been told by
a doctor in the past that he had an enlarged prostate and a high prostate-specific antigen
(PSA) level. After a physical examination, Dr. Buchanan determined that decedent had
an enlarged prostate and ordered laboratory tests, including a PSA test. Dr. Buchanan’s
initial assessment was that decedent was suffering from dysuria (painful urination). After
reviewing the test results, Dr. Buchanan referred decedent to a urologist due to his
“significantly elevated PSA” level.
       Several days later, a urologist, Michael Eyolfson, M.D., recommended a biopsy,
which was performed in early November 2012. The biopsy revealed that decedent had
prostate cancer, which was disclosed to him around a week later. During that visit, Dr.
Eyolfson spent more than 15 minutes counseling decedent and one of his daughters on
issues related to his cancer diagnosis, including answering all of their questions. Two
days later, a “whole body bone scan” was performed, which did not reveal “definite
evidence for osseous metastatic disease.”
       In early December 2012, Dr. Eyolfson referred decedent to the radiation and
oncology department and decided to treat him with hormone therapy; specifically,
Lupron injections every 16 weeks for two years. The first injection was administered that
day. During this visit, Dr. Eyolfson spent more than 20 minutes counseling decedent and
Stella on issues related to his cancer treatment, including Lupron injections. Two weeks
later, decedent was seen by a doctor in the radiation and oncology department. He



2 Because most of plaintiffs in this action share the same last name, we refer to each
plaintiff by their first name after the first reference to avoid any confusion.

                                             3
complained of increased urinary frequency at night and “some bony aches” in his right
shoulder and right knee. After a physical examination, the doctor counseled decedent
and one of his daughters about the options for managing his “high-risk” prostate cancer,
including hormone therapy, surgery, or external-beam radiation therapy in conjunction
with hormone therapy. Following a detailed discussion of the possible acute and long-
term side effects of radiation therapy, decedent verbalized his understanding of the
potential complications and agreed to proceed with treatment.
       In early 2013, decedent received radiation therapy, which included the placement
of gold seeds within his prostate after he gave written consent to the procedure. In late
February 2013, decedent was prescribed the medication Effexor to treat his hot and cold
flashes, which are a side effect of Lupron.
       In early March 2013, decedent notified Dr. Eyolfson that he would be traveling to
Nigeria in May and that he planned on returning to the United States in January 2014. In
response, Dr. Eyolfson advised decedent to find a urologist in Nigeria to continue his
cancer treatment, including Lupron injections and PSA tests. In late March 2013,
decedent received a second Lupron injection and Dr. Eyolfson reminded him to find a
urologist in Nigeria. Radiation treatment was completed less than two weeks later.
       In May 2013, decedent called the urology clinic and asked whether the pain he
was experiencing in his shoulders and knees was caused by Lupron. He explained that
the pain began after the most recent Lupron injection and had progressed from mild to
severe. Thereafter, a nurse spoke with one of decedent’s daughter’s (Nkem Ayeni-
Aarons) and indicated that he did not “think” Lupron was causing decedent’s pain but
advised Nkem that decedent should be seen by his primary care physician if the pain
continued.
       Over the course of the next two years, Nkem made a number of phone calls to the
urology clinic related to decedent’s health and cancer treatment. In July 2013, she
reported that decedent had left the country with no definite plan of returning and would

                                              4
receive future medical care in Nigeria. In September 2013, she reported that decedent
was no longer experiencing pain in his shoulder and had no other complaints, except for
hot and cold flashes. In February 2014, she notified a nurse that decedent’s hot flashes
were unbearable and indicated that he may have received one or more doses of Lupron
while in Nigeria. In response, the nurse told Nkem that the “lingering effects” of Lupron
could be causing decedent’s hot flashes, and that he should be seen by a doctor if his
condition did not improve. In April 2015, Nkem reported that decedent’s lab work was
abnormal and he was “having difficulty taking anything in.” Dr. Eyolfson advised Nkem
that decedent should contact the urology clinic upon returning to the United States.
        In May 2015, Nkem and decedent’s son (Ibibia Altraide) notified Dr. Eyolfson
that decedent was very ill and needed blood transfusions due to a bone marrow problem.
In response, Dr. Eyolfson recommended that decedent see a urologist and advised them
that a hematologist was the appropriate specialist for bone marrow problems. During this
conversation, Nkem mentioned that decedent had received a third Lupron injection in
August 2013. Decedent died a week later in Nigeria. The primary cause of death was
cardiorespiratory failure; the secondary cause was bone marrow suppression.
        Procedural Background
        In March 2016, Stella sent Kaiser a notice of her intent to file a medical
malpractice action against it under Code of Civil Procedure section 364.3 The notice
explained that the legal basis for the action was incompetent care, including the failure to
provide decedent pertinent information about his cancer treatment, resulting in a lack of
informed consent for the treatment he received.4



3   Further undesignated statutory references are to the Code of Civil Procedure.
4 Section 364 precludes a plaintiff from filing a professional negligence action against a
health care provider unless the plaintiff has given the health care provider 90 days’ notice
“of the intention to commence the action.” (§ 364, subd. (a).) “No particular form of

                                              5
       In May 2016, Stella, Nkem, and Ibibia demanded arbitration against the Kaiser
entities, explaining that their arbitration claim, which they characterized as a wrongful
death action, arose out of “the negligent attention and care and lack of informed consent”
regarding the cancer treatment decedent received from September 2012 to May 2015.
They asserted that “professional negligence and lack of informed consent were the factual
and proximate cause of [decedent’s] death.”
       In May 2017, Stella, Nkem, and Ibibia, proceeding as self-represented litigants,
filed a civil action against the Kaiser entities, which sought an order rescinding the
arbitration agreement due to the entities’ failure to show the existence of a valid
agreement. The trial court sustained the Kaiser entities’ demurrer without leave to amend
and entered judgment in their favor. Meanwhile, Stella, Nkem, and Ibibia withdrew from
the arbitration proceedings.
       In May 2018, Stella, Nkem, and Ibibia, proceeding as self-represented litigants,
filed this action against the Kaiser entities, as well as a nurse and several doctors,
including Dr. Buchanan and Dr. Eyolfson. The complaint, which was styled as a
complaint for wrongful death, asserted claims for lack of informed consent, fraud, and
negligent misrepresentation. The claims were predicated on the failure to disclose “the
evils associated with Lupron therapy, Effexor, and radioactive gold seeds,” false
representations about or concealment of “the known and material risks associated with
Lupron therapy and radioactive gold seeds,” and negligent misrepresentations about “the
truth concerning the evils of Lupron therapy.”



notice is required, but it shall notify the defendant of the legal basis of the claim and the
type of loss sustained, including with specificity the nature of the injuries suffered.”
(§ 364, subd. (b).) The purpose of the statutory 90-day waiting period for filing a
medical malpractice action “ ‘is to decrease the number of medical malpractice actions
filed by establishing a procedure that encourages the parties to negotiate “outside the
structure and atmosphere of the formal litigation process.” ’ ” (Bennett v. Shahhal (1999)
75 Cal.App.4th 384, 389.)

                                               6
       After the trial court sustained various demurrers, a third amended complaint (the
operative complaint) was filed in August 2019. The operative complaint, which was filed
by Stella, decedent and Stella’s six children, and their daughter-in-law, added three
pharmaceutical companies and two nurses as defendants, as well as a number of new
claims, including claims for strict products liability against the pharmaceutical
companies.
       The operative complaint asserted a variety of claims against Dr. Buchanan and Dr.
Eyolfson, including claims styled as follows: (1) fraud by intentional false
misrepresentation; (2) fraud by negligent misrepresentation; and (3) fraudulent
concealment, breach of fiduciary duty, and breach of the covenant of good faith and fair
dealing (hereafter fraud claims).5 The fraud claims were predicated on Dr. Buchanan’s
and Dr. Eyolfson’s failure to disclose pertinent information regarding decedent’s cancer
treatment, including their failure to warn him about the risks and side effects associated
with Lupron, the placement of gold seeds within his prostate, and the medication Effexor.
As for the discovery of the fraud claims, the operative complaint stated: “After
independent research and consultation with other healthcare providers, it became
apparent to plaintiffs from about July 2016 and thereafter, that the defendant nurses and
medical doctors had knowingly and intentionally deceived and defrauded decedent on his
diagnosis and treatment. It became apparent that the defendant medical doctors, nurses,
and pharmaceutical manufacturers of Effexor, gold seeds, and Lupron were working in
concert in a conspiracy to defraud patients like decedent and intentionally conceal the



5  As the trial court observed, the operative complaint did not specify which of the 13
claims were alleged against which particular defendant(s). However, in their filings, the
plaintiffs clarified that only four claims were alleged against Dr. Buchanan--the fraud
claims and the claim for loss of consortium. The plaintiffs also clarified that the claims
alleged against Dr. Eyolfson were limited to the fraud claims and the following additional
claims: constructive fraud, declaratory relief, wrongful death, enhancement of harm, and
joint venture/enterprise and conspiracy.

                                             7
known risks or warnings from him.” According to plaintiffs, the medical risks related to
decedent’s cancer treatment were concealed from him, and that intentionally false or
negligent misrepresentations were made to him about the risks of his treatment, including
the side effects associated with Lupron (e.g., bone pain, chronic joint pain, decreased
bone density). Plaintiffs asserted that, had decedent been aware of the “facts, risks, and
injuries associated with the subjected medical procedures,” he would not have “acted as
he did,” that is, “continue with the medical procedures.” Plaintiffs further asserted that,
because decedent was not adequately informed and warned of the medical risks
associated with his cancer treatment, he did not give informed consent to the Lupron
injections, the placement of gold seeds within his prostate, or the medication Effexor.
       Stella’s fraud claims were the only claims that remained at issue as to Dr.
Buchannan and Dr. Eyolfson after the trial court sustained their demurrers to the
operative complaint without leave to amend. In addition to sustaining these demurrers,
the court sustained the demurrers filed by other defendants (including the pharmaceutical
defendants) in their entirety without leave to amend. The court also granted the non-
pharmaceutical defendants’ motion to strike the punitive damages allegations.
       In March 2020, Dr. Buchanan moved for summary judgment on Stella’s fraud
claims. The trial court granted the motion in October 2020, finding that the claims were,
in substance, claims for medical malpractice or wrongful death and barred by the statute
of limitations. The court also found that summary judgment was warranted on the merits
as to each claim.
       In July 2020, Dr. Eyolfson moved for summary judgment on Stella’s fraud claims.
The trial court granted the motion in January 2021, finding that summary judgment was
warranted for essentially the same reasons articulated in the order granting summary
judgment in favor of Dr. Buchanan, including that the fraud claims were time-barred.
       Stella timely appealed from the judgments of dismissal entered in favor of Dr.
Buchanan and Dr. Eyolfson in February 2021. The case was fully briefed on December

                                              8
28, 2021, and assigned to this panel in January 2022. The parties waived argument and
the case was submitted on March 25, 2022.
                                        DISCUSSION
                                                I
                                     Standard of Review
       On a motion for summary judgment, a defendant must show “that one or more
elements of the cause action . . . cannot be established, or that there is a complete defense
to the cause of action.” (§ 437c, subd. (p)(2).) A defendant need only provide evidence
showing that the plaintiff cannot prove his or her case. (See Aguilar v. Atlantic Richfield
Co. (2001) 25 Cal.4th 826, 853-855.)
       Summary judgment is appropriate “if all the papers submitted show that there is
no triable issue as to any material fact and that the moving party is entitled to a judgment
as a matter of law.” (§ 437c, subd. (c).) A triable issue of material fact exists if the
evidence and inferences therefrom would allow a reasonable juror to find the underlying
fact in favor of the party opposing summary judgment. (Aguilar v Atlantic Richfield Co.,
supra, 25 Cal.4th at p. 850.)
       We independently review the trial court’s decision to grant a defendant’s motion
for summary judgment. (Yanowitz, supra, 36 Cal.4th at p. 1037.) In doing so, “we apply
the traditional three-step analysis used by the trial court, that is, we (1) identify the
pleaded issues, (2) determine if the defense has negated an element of the plaintiff’s case
or established a complete defense, and if and only if so, (3) determine if the plaintiff has
raised a triable issue of fact.” (Meddock v. County of Yolo (2013) 220 Cal.App.4th 170,
175.) “We need not defer to the trial court and are not bound by the reasons in its
summary judgment ruling; we review the ruling of the trial court, not its rationale.”
(Oakland Raiders v. National Football League (2005) 131 Cal.App.4th 621, 630.)
       Our review is governed by a fundamental principle of appellate procedure,
namely, that “ ‘[a] judgment or order of the lower court is presumed correct,’ ” and thus,

                                               9
“ ‘error must be affirmatively shown.’ ” (Denham v. Superior Court (1970) 2 Cal.3d
557, 564.) Under this principle, plaintiff bears the burden of establishing error on appeal,
even though defendants had the burden of proving their right to summary judgment
before the trial court. (Frank and Freedus v. Allstate Ins. Co. (1996) 45 Cal.App.4th 461,
474.) For this reason, our review is limited to contentions adequately raised and
supported in plaintiff’s brief. (Christoff v. Union Pacific Railroad Co. (2005) 134
Cal.App.4th 118, 125-126.)
                                             II
                                   Statute of Limitations
       Stella contends reversal is warranted because the trial court erred in determining
that her fraud claims were time-barred. We disagree.
       A. Applicable Legal Principles
       In 1975, the Legislature enacted the Medical Injury Compensation Reform Act
(MICRA) in response to a “medical malpractice crisis.” (Perry v. Shaw (2001) 88
Cal.App.4th 658, 667.) In enacting MICRA, “the Legislature ‘attempted to reduce the
cost and increase the efficiency of medical malpractice litigation by revising a number of
legal rules applicable to such litigation.’ ” (Woods v. Young (1991) 53 Cal.3d 315, 319.)
As relevant here, MICRA includes section 340.5, which shortened the limitations period
for malpractice actions. (Larson v. UHS of Rancho Springs, Inc. (2014) 230 Cal.App.4th
336, 346 (Larson).)
       Section 340.5 provides in part: “In an action for injury or death against a health
care provider based upon such person’s alleged professional negligence, the time for the
commencement of action shall be three years after the date of injury or one year after the
plaintiff discovers, or through the use of reasonable diligence should have discovered, the
injury, whichever occurs first. In no event shall the time for commencement of legal
action exceed three years unless tolled for any of the following: (1) upon proof of fraud,



                                            10
(2) intentional concealment, or (3) the presence of a foreign body, which has no
therapeutic or diagnostic purpose or effect, in the person of the injured person.”
       “A plaintiff in a medical malpractice action must satisfy the requirements of both
the one-year and the three-year limitations periods.” (Drexler v. Petersen (2016)
4 Cal.App.5th 1181, 1189.) Courts have held that the tolling provision in section 340.5
only applies to the three-year limitations period. (See, e.g., Graham v. Hansen (1982)
128 Cal.App.3d 965, 974 (Graham).) Here, to the extent section 340.5 applies, it is not
disputed that the one-year statute of limitations is at issue.
       Section 340.5 defines “professional negligence” (i.e., medical malpractice) as “a
negligent act or omission to act by a health care provider in the rendering of professional
services, which act or omission is the proximate cause of a personal injury or wrongful
death, provided that such services are within the scope of services for which the provider
is licensed and which are not within any restriction imposed by the licensing agency or
licensed hospital.” “The term ‘professional negligence’ encompasses actions in which
‘the injury for which damages are sought is directly related to the professional services
provided by the health care provider [citation] or directly related to ‘a matter that is an
ordinary and usual part of medical professional services.’ [Citation.] ‘[C]ourts have
broadly construed “professional negligence” to mean negligence occurring during the
rendering of services for which the health care provider is licensed.’ ” (Arroyo v. Plosay
(2014) 225 Cal.App.4th 279, 297.)
       A doctor’s failure to disclose pertinent information regarding treatment, including
all known potential complications material to a patient’s decision, is medical negligence.
(Cobbs v. Grant (1972) 8 Cal.3d 229, 240-245 [a doctor has a duty to disclose all
information relevant to a patient’s meaningful decisional process, including “the
available choices with respect to proposed therapy and of the dangers inherently and
potentially involved in each” (id. at p. 243)] (Cobbs); Larson, supra, 230 Cal.App.4th at



                                              11
p. 349; see Massey v. Mercy Medical Center Redding (2009) 180 Cal.App.4th 690, 698 [a
medical act performed without a patient’s informed consent is medical negligence].)
       For purposes of section 340.5, the term “injury” means “both the negligent cause
and the damaging effect of the alleged wrongful act and not the act itself.” (Steketee v.
Lintz, Williams & Rothberg (1985) 38 Cal.3d 46, 54.) There must be some manifestation
of appreciable harm. (Brown v. Bleiberg (1982) 32 Cal.3d 426, 437, fn. 8.) However, a
person need not know the actual negligent cause of an injury; mere suspicion of
professional negligence suffices to trigger the limitation period. (Massey v. Mercy
Medical Center Redding, supra, 180 Cal.App.4th at p. 699; Knowles v. Superior Court
(2004) 118 Cal.App.4th 1290, 1295; see Garabet v. Superior Court (2007) 151
Cal.App.4th 1538 [statute of limitations commences to run when the patient is aware of
the physical manifestations of his or her injury without regard to awareness of the
negligent cause].)
       Under the discovery rule of section 340.5, “the statute of limitations begins to run
when the plaintiff suspects or should suspect that her injury was caused by wrongdoing,
that someone has done something wrong to her.” (Jolly v. Eli Lilly & Co. (1988)
44 Cal.3d 1103, 1110.) “This rule sets forth two alternate tests for triggering the
limitations period: (1) a subjective test requiring actual suspicion by the plaintiff that the
injury was caused by wrongdoing; and (2) an objective test requiring a showing that a
reasonable person would have suspected the injury was caused by wrongdoing.
[Citation.] The first to occur under these two tests begins the limitations period.”
(Kitzig v. Nordquist (2000) 81 Cal.App.4th 1384, 1391.) “A plaintiff need not be aware
of the specific ‘facts’ necessary to establish the claim; that is a process contemplated by
pretrial discovery. Once the plaintiff has a suspicion of wrongdoing, and therefore an
incentive to sue, she must decide whether to file suit or sit on her rights. So long as a
suspicion exists, it is clear that the plaintiff must go find the facts; she cannot wait for the
facts to find her.” (Jolly v. Eli Lilly & Co., supra, 44 Cal.3d at p. 1111.)

                                               12
       Although section 340.5 facially applies to professional negligence actions, it is not
limited to such actions. Our Supreme Court has explained that in the context of actions
by patients against their health care providers, there often is considerable overlap
between intentional and negligent causes of action. (Central Pathology Service Medical
Clinic, Inc. v. Superior Court (1992) 3 Cal.4th 181, 192.) Accordingly, “[b]ecause acts
supporting a negligence cause of action might also support a cause of action for an
intentional tort, [the high court has] not limited application of MICRA provisions to
causes of action that are based solely on a ‘negligent act or omission’ as provided in these
statutes.” (Ibid.) Instead, it has held that an action for damages may arise out of or be
based on the professional negligence of a health care provider, even if such action is
characterized as an intentional tort. (Id. at pp. 191-192.)
       Because of the overlap between negligent and intentional torts in the health care
context, plaintiffs sometimes will choose to assert intentional torts (e.g., battery, products
liability, fraud, and intentional or negligent infliction of emotional distress) in the hope of
evading the restrictions of MICRA. (Unruh-Haxton v. Regents of University of
California (2008) 162 Cal.App.4th 343, 353; Smith v. Ben Bennett, Inc. (2005) 133
Cal.App.4th 1507, 1514.) Thus, “when a plaintiff asserts a claim against a health care
provider on a legal theory other than professional negligence, courts must determine
whether the claim is nonetheless based on the health care provider’s professional
negligence, which would require application of MICRA.” (Larson, supra, 230
Cal.App.4th at p. 347.) In making this determination, courts “must focus on the nature or
gravamen of the claim, not the label or form of action the plaintiff selects.” (Ibid.
[“courts must examine not only the legal theory alleged, but also the nature of the health
care provider’s alleged conduct and the legislative history of the MICRA provision at
issue”].)




                                              13
       B. Analysis
       In finding Stella’s fraud claims untimely, the trial court determined that they
were, in substance, claims for medical malpractice and barred by the one-year statute of
limitations set forth in section 340.5. The court additionally found that, even assuming
the fraud claims were properly construed as claims for wrongful death and did not fall
within the ambit of section 340.5, they were nonetheless barred by the two-year statute of
limitations applicable to wrongful death claims, since they were not brought until nearly
three years after decedent died. (§ 335.1; see Norgart v. Upjohn Co. (1999) 21 Cal.4th
383, 404 [generally, “the date of accrual of a cause of action for wrongful death is the
date of death”].)
       On appeal, Stella makes a number of arguments as to why reversal is required, but
tacitly acknowledges that her fraud claims are time-barred if either of the limitations
periods relied upon by the trial court applies, unless the applicable limitations period is
tolled due to delayed discovery. As we explain next, we conclude that the trial court
properly granted summary judgment in favor of Drs. Buchanan and Eyolfson.

       It has long been held that the one-year medical malpractice statute of limitations,
rather than the three-year statute of limitations for fraud, applies when a plaintiff pleads a
professional negligence claim based on false representations or fraudulent concealment
on the part of a doctor. (Tell v. Taylor (1961) 191 Cal.App.2d 266, 271; see also
Weinstock v. Eissler (1964) 224 Cal.App.2d 212, 227.) Here, the record makes clear that
Stella’s fraud claims are predicated on the professional negligence of decedent’s health
care providers, and that this action was not commenced within one year after she
suspected that decedent’s alleged injuries were caused by such negligence. Indeed, the
record discloses that Stella was aware of the basis for her fraud claims more than two
years before she filed this action. At the latest, Stella suspected wrongdoing on the part
of decedent’s health care providers in March 2016. At that time, she provided Kaiser
written notice of her intent to file a medical malpractice action against it and its

                                              14
employees, which was predicated on incompetent care, including the failure to disclose
pertinent information to decedent about his cancer treatment.6 Stella, however, did not
commence this action until May 2018, nearly 14 months after the one-year medical
malpractice statute of limitations expired. Stella’s attempt to recast her professional
negligence claims as claims for fraud, breach of fiduciary duty, and breach of the
covenant of good faith and fair dealing, does not entitle her to a longer statute of
limitations. As such, the trial court properly determined that her claims were time-barred.
(See Dolan v. Borelli (1993) 13 Cal.App.4th 816, 823 [medical malpractice claim time-
barred because undisputed facts showed plaintiff suspected doctor had improperly treated
her and made her condition worse more than one year before action was filed]; Graham,
supra, 128 Cal.App.3d at pp. 973-975 [medical malpractice claim time-barred because
plaintiff was aware of all essential facts on which her claim was based more than one-
year before filing suit]; Rose v. Fife (1989) 207 Cal.App.3d 760, 769 [medical
malpractice claim time-barred because plaintiff had “ ‘reasonably founded suspicions’ ”
she had been harmed by doctor’s treatment more than one year before filing suit].)
       Even if we were to conclude the two-year statute of limitations for wrongful death
claims (§ 335.1) applies to any of Stella’s fraud claims, the claim(s) would be time-
barred. Stella filed this action nearly three years after decedent died in May 2015 and
more than two years after she was aware of the basis for a wrongful death claim. As
such, any wrongful death claim is untimely. We reach the same conclusion with respect
to Stella’s contention that the operative complaint alleges a cognizable claim for medical


6 Stella incorrectly suggests that giving a health care provider notice of intent to file a
malpractice action automatically tolls the statute of limitations for 90 days. By its
express terms, the tolling provision in section 364 only applies in limited circumstances.
Section 364, subdivision (d) states: “If the notice is served within 90 days of the
expiration of the applicable statute of limitations, the time for the commencement of the
action shall be extended 90 days from the service of the notice.” This provision clearly
does not apply here.

                                             15
battery based on a lack of informed consent. (See Daley v. Regents of University of
California (2019) 39 Cal.App.5th 595, 602-603 [claim for medical battery is subject to
the two-year statute of limitations in section 335.1].) In reaching this conclusion, we
need not decide whether the operative complaint sufficiently alleges a claim for medical
battery. However, we see no allegations that would support such a claim. (See Cobbs,
supra, 8 Cal.3d at p. 239 [“[w]here a doctor obtains consent of the patient to perform one
type of treatment and subsequently performs a substantially different treatment for which
consent was not obtained, there is a clear case of battery”]; Larson, supra, 230
Cal.App.4th at pp. 348-349 [intentional misconduct by a health care provider, including
deliberately deviating from the consent that was given, constitutes the intentional tort of
medical battery].) Indeed, the lack of informed consent alleged in the operative
complaint is predicated on the failure of decedent’s health care providers to disclose
pertinent information associated with his cancer treatment, including the medical risks
and/or complications associated with Lupron. This is a claim for medical negligence, not
medical battery. (See Cobbs, supra, 8 Cal.3d at pp. 240-245; Larson, supra, 230
Cal.App.4th at p. 349.)
       We are similarly unpersuaded by Stella’s contention that her fraud claims are not
time-barred due to delayed discovery. “While the reasonableness of a delayed discovery
is ordinarily a question of fact, the issue presents a question of law when the evidence
establishes beyond dispute that the plaintiff has failed to bring the action within one year
after notice of its existence.” (Graham, supra, 128 Cal.App.3d at p. 972.) In medical
malpractice cases, “ ‘[t]he test is whether the plaintiff has information of circumstances
sufficient to put a reasonable person on inquiry, or has the opportunity to obtain
knowledge from sources open to his or her investigation.’ ” (Ibid.) As we have
explained ante, the record clearly establishes that Stella was aware of the basis of her
professional negligence claims against Dr. Buchanan and Dr. Eyolfson by no later than
March 2016, more than two years before she filed this action in May 2018.

                                             16
       Further, Stella concedes that she was aware of the basis of her professional
negligence claims more than one year before filing suit. In her opening brief, Stella
asserts that she was able to “find enough facts to raise suspicion” of respondents’
“fraud/deceit” by July 2016. She further asserts that, “Respondents’ misrepresentations
and ongoing reassurances [(e.g., Lupron did not cause harm to decedent)] continued until
about July 2016, when [she] suspected otherwise.” These assertions are consistent with
the allegations in the operative complaint, which stated: “After independent research and
consultation with other healthcare providers, it became apparent to [Stella] from about
July 2016 and thereafter, that the defendant[s] . . . had knowingly and intentionally
deceived and defrauded decedent on his diagnosis and treatment.” In short, even if we
were to overlook Stella’s March 2016 notice of intent to file a medical malpractice
action, the statute of limitations began to run on her professional negligence claims, at the
latest, in July 2016. At that point, Stella believed decedent’s health care providers had
done something wrong in connection with their treatment of decedent, but did not file this
action until May 2018, well-beyond the one-year statute of limitations for medical
malpractice claims.
       Stella cites no authority supporting her conclusory contention that her fraud claims
are timely because “they all relate back to the arbitration proceedings.” As a
consequence, no further discussion of this issue is required. (Hernandez v. First Student,
Inc. (2019) 37 Cal.App.5th 270, 277 [conclusory arguments not supported by pertinent
legal authority may be disregarded]; In re Marriage of Falcone & Fyke (2008) 164
Cal.App.4th 814, 830 [arguments not supported by citation to authority may be treated as
waived].)7



7 In light of our conclusion that Stella’s fraud claims are time-barred, we need not and do
not address whether summary judgment was properly granted on the merits in favor of
Drs. Buchanan and Eyolfson.

                                             17
                                             III
                                     Remaining Issues
       We need not decide whether the trial court erred in sustaining various objections
to the declaration executed by Stella’s medical expert, as this evidence has no bearing on
our resolution of the pending appeals. (Swanson v. State Farm General Ins. Co. (2013)
219 Cal.App.4th 1153, 1165, fn. 11.) Nothing in the expert’s declaration suggests that
the trial court erred in granting summary judgment based on the statute of limitations.8
Thus, any evidentiary error was clearly harmless. For the same reason, we reject Stella’s
suggestion that reversal is required because the trial court erred in overruling her
objections to the expert medical declaration relied on by Dr. Buchanan and Dr. Eyolfson.
       We also reject Stella’s suggestion that reversal is required because the trial court
failed to grant her request for a continuance to allow for further discovery under section
437c, subdivision (h). Stella has not shown error. She has made no showing that a
continuance was warranted under the circumstances of this case, including an explanation
of how the evidence she sought to obtain was essential to opposing the statute of
limitations defense. (See Combs v. Skyriver Communications, Inc. (2008) 159
Cal.App.4th 1242, 1270 [the party seeking a continuance of summary judgment
proceedings must show that the facts to be obtained are essential to opposing the motion,
there is reason to believe such facts may exist, and the reasons why additional time is
needed to obtain those facts]; Rodriguez v. Oto (2013) 212 Cal.App.4th 1020, 1038 [in




8 After the record on appeal was filed, Stella requested we take judicial notice of various
documents that were filed in the trial court but not included in the appellate record,
including the declaration executed by Stella’s medical expert. We construed Stella’s
request as a motion to augment the appellate record and granted the motion in part and
denied it in part. The medical expert’s declaration is among the documents included in
the augmented record.

                                             18
exercising its discretion to grant a continuance, the trial court may consider whether the
requesting party’s failure to secure the evidence at issue was due to a lack of diligence].)
       Finally, we find no merit in the remaining contentions Stella raises on appeal. For
example, Stella claims the trial court erred in sustaining the doctors’ demurrers to the
operative complaint as to certain claims (e.g., strict products liability, negligent and
intentional infliction of emotional distress), but the record reflects, as we noted ante, that
she conceded in the trial court that these claims were not brought against the doctors.
This was tantamount to acquiescence to the challenged rulings, which bars her from
raising this issue on appeal. (In re Marriage of Broderick (1989) 209 Cal.App.3d 489,
501 [“an appellant waives his right to attack error by expressly or implicitly agreeing or
acquiescing . . . to the ruling or procedure objected to on appeal”]; see also Lockaway
Storage v. County of Alameda (2013) 216 Cal.App.4th 161, 181.)9 Further, while Stella
contends that the trial court erred in granting the motion to strike the punitive damages
allegations, there are no remaining viable claims against Dr. Buchanan or Dr. Eyolfson.
As such, we need not decide whether the trial court erred in this regard, because any error
was clearly harmless.10



9 Although Stella contends the trial court erred in determining that her loss of consortium
claim was time-barred, she did not allege such a claim against Dr. Buchanan or Dr.
Eyolfson. The operative complaint makes clear that the loss of consortium claim was
only alleged by Stella’s daughter-in-law against the pharmaceutical defendants.
10  Stella contends for the first time in her reply brief that orders issued by Judge Krueger
(e.g., the October 2020 order granting summary judgment in favor of Dr. Buchanan) must
be voided because he was disqualified from presiding over this case in January 2021 due
to a financial conflict of interest. As an initial matter, we need not consider this untimely
argument. (United Grand Corp. v. Malibu Hillbillies, LLC (2019) 36 Cal.App.5th 142,
158 [appellate courts ordinarily do not consider arguments raised for the first time in a
reply brief]; Schmidt v. Superior Court (2020) 44 Cal.App.5th 570, 592 [reply arguments
are forfeited as untimely].) But even had this issue been timely raised, Stella has failed to
demonstrate error by means of a cogent argument supported by legal analysis and citation
to the record. (United Grand Corp., at p. 153.) She provides no citations to the record

                                              19
                                        DISPOSITION
       The judgments are affirmed. Respondents shall recover their costs on appeal.
(Cal. Rules of Court, rule 8.278(a).)




                                                        /s/
                                                  Duarte, J.



We concur:



      /s/
Hull, Acting P. J.



     /s/
Mauro, J.




and directs us to one case that stands for the proposition that rulings of a trial judge later
found to be disqualified are “ ‘voidable if properly raised by an interested party.’ ”
(Urias v. Harris Farms, Inc. (1991) 234 Cal.App.3d 415, 423-424 [summary judgment
order issued by disqualified judge is voidable].) Our independent review of the record
reveals no information related to the disqualification issue, except for a February 2021
minute order that stated: “Judge Krueger having recused himself from this matter under .
. . section 170.1, subdivisions (a)(3)(A) and (a)(3)(b)(ii) due to a recent testamentary
event . . . .” We see no basis for voiding any of Judge Krueger’s orders.

                                             20